Gaynob, J.:
It was claimed at the trial that the words imputeuncliastity to the plaintiff. They do not necessarily do so. A woman may ask a man to stay at her house over night for more reasons than one. It is a familiar rule of pleading in actions for damages for libel or slander that where the words are not necessarily slanderous, i. e. are capable of a meaning not slanderous, the slanderous meaning which is claimed must be alleged in the complaint in order to state a cause of action. Otherwise the defendant is not put on his defense as to such meaning, and enabled to plead facts in justification or mitigation. It is not for him to attribute a slanderous meaning to his words in order to plead thereto (Hemmens v. Nelson, 138 N. Y. 517; Smid v. Bernard, 31 Misc. Rep. 35).
Motion for a new trial denied.